DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-30 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claims 27-29 and 37-39:
The original Specification (i.e. the original Specification of Parent Application 14/934,069, hereafter original Specification) does not have written description for where the audio input component includes a speech processing component/wakeword detection component, assuming that “audio input component” is interpreted as a microphone or transducer or some other component that receives audio input (see e.g. Figure 2 where the microphone is depicted as a separate element relative to the speech recognition and wakeword detector; see also paragraph 21 of the Specification which recites “one or more audio input devices [e.g., microphones]”; see also paragraph 22 which recites “microphones, transducers, or other audio input devices”; see also paragraph 24 which recites “one or more audio input devices [e.g., one or more microphones and/or transducers]”; see also paragraph 38).

As per Claims 30 and 40, the original Specification does not appear to have written description for receiving the metadata after receiving the audio data.  Paragraph 32 describes where data tag(s) may be processed after speech is outputted, but this does not necessarily mean that the data tag(s) are received after speech is received (as opposed to where the data tag[s] and speech are received simultaneously and are simply processed at different times, see e.g. paragraph 56 which describes where audio data and data tags are received as part of the same return file [i.e. simultaneously]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 21, 22, 27, 28, 29, 31, 32, 37, 38, 39:
Given the written description issues discussed above pertaining to “audio input component”, it is not clear if Applicant meant for “audio input component” to refer to:
1. microphone/transducer/something-that-receives/inputs-audio, which is the most intuitive interpretation and which is the interpretation which is consistent with the Specification (see e.g. Figure 2 where the microphone is depicted as a separate element relative to the speech recognition and wakeword detector; see also paragraph 21 of the Specification which recites “one or more audio input devices [e.g., microphones]”; see also paragraph 22 which recites “microphones, transducers, or other audio input devices”; see also paragraph 24 which recites “one or more audio input devices [e.g., one or more microphones and/or transducers]”; see also paragraph 38)
Or
2. a component that processes audio input (which is not limited to a microphone/transducer and which can be a wakeword detector or a speech processor, but which is not as intuitive of an interpretation of the phrase “audio input component”, and which does not appear to be consistent with the user of “audio input device” in the Specification)
Or
3. a combination of a microphone/transducer and a wakeword detector/speech processor (which, among other things, receives speech input, where this interpretation also does not appear to be consistent with the user of “audio input device” in the Specification)
Since interpretations 2 and 3 are not consistent with how Applicant uses the phrase “audio input device” in the Specification, it is, at a minimum, not clear if “audio input component” is supposed to be interpreted according to interpretations 2 and 3.
Additionally, it is not clear if “alter[ing] operation of an audio input component of the first device” in claims 21 and 31 is supposed to alter operation of a microphone/transducer (based on the Specification’s description of “audio input device” as a microphone/transducer), or if altering operation of an audio input component can alternatively alter operation of a speech processing component or a wakeword detection component (based on claims 27-29 and 37-39).
For the purposes of applying art, the examiner has interpreted “audio input component” as referring to a microphone/transducer or other similar audio-receiving “audio input” device.

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 25 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 21 (and similarly claim[s] 31, and consequently claim[s] 22-30 and 32-40 which depend on claim[s] 21 and 31), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 21, including (i.e. in combination with the remaining limitations in claim[s] 21) A computer-implemented method, comprising: receiving audio data; causing output of audio in response to the audio data; receiving metadata corresponding to a communication between a first device and a second device; using the metadata to generate a first command to alter operation of an audio input component of the first device; and sending the first command to the audio input component (of the first device) to disable wakeword functionality of the first device.
	Kim (US 2014/0095177) teaches that where, if an input voice is determined to be similar to a TV audio voice, a system determines that the input voice is not a user’s command and does not perform a corresponding operation (paragraph 43) to prevent a malfunction when TV output audio is input through a voice acquirer (paragraph 44) and also teaches where, if the input voice is not similar to a TV output voice, then the system recognizes the input voice and performs the user’s command corresponding to the recognized result (i.e. performing recognition if the voice input is determined to not be a device speaker output).  This suggests where, if the input voice is determined to be speaker output/echo, then recognition is “disabled”.  This reference does not specifically generate and send a command to an audio input component to disable wakeword functionality (the microphone/transducer does not appear to function differently) .
	Makovicka (US 6,725,193) teaches where speech recognition is performed by matching features of stored words with features of a digitized microphone signal (see Figure 2 and corresponding description).  Makovicka also teaches two ways to ignore words output by a speaker, including removing words from words searched for by a speech recognition unit and also ignoring detection of command words (col. 7, lines 50-64).  Removing the words from being searched can be considered “disabling” processing that compares input features to command word features.  Ignoring detection of command words can also be interpreted as processing metadata to avoid a disruption of operation in response to a word being detected in the audio (i.e. ignoring the detection after the detection occurs to avoid a disruption).  Makovicka teaches away from disabling the microphone when the loudspeaker is producing output (col. 2, lines 11-19).
While audio input can be modified to avoid recognizing a speaker output as a command (e.g. by echo cancellation), Makovicka teaches where the echo canceller is the source of the metadata indicating command words, and also does not teach where the echo canceller uses the command words to perform echo cancellation.
2014/0350926 (paragraph 41, paragraph 44) teaches where a beamformer is coupled to a voice command recognition logic to provide a control channel, where the voice command recognition control provides a control signal to a beamformer controller (e.g. device operator commands the beamformer to change direction using commands like “focus left” “focus right”).  This reference, however, is directed to filtering out actual commands from input audio and not speaker echo.
The prior art further teaches determining, based on estimated location, whether a sound segment originated from a desired source, and if so, performing further processing, and if not, disabling further processing of a voice segment.  This reference does not teach where the disruption which is avoided is a disruption that would occur in response to detecting the wakeword in speaker output audio.
2010/0211387 “Specifically, voice segments from a common source may be detected at both microphones as indicated at 202A, 202B. The voice segments may be analyzed to estimate a location of the source, as indicated at 204. Based on the estimated location, a decision may be made as to whether the sound segment originated from a desired source, as indicated at 206. If the source is a desired, further processing (e.g., voice recognition) may be performed on the voice segment, as indicated at 208. Otherwise, further processing of the voice segment may be disabled, as indicated at 210”, paragraph 23; “if the source of sound for the blue microphone 101A is within a threshold distance, e.g., 1-10 cm, 5 cm in some embodiments, the source can be assumed be the "right" user and the sounds may be analyzed to determine whether they correspond to a command. If not, the sounds may be ignored as noise. The method 200 may include an optional training phase to make the estimate from the source location estimation module 106 and the decision from the decision module 108 more robust”, paragraphs 35-38;
The prior art teaches disabling a microphone when the device is using an audio output module (and vice versa).  This reference further teaches stopping a TTS module when a microphone button is pressed.  It would not be obvious to combine this reference with Makovicka because Makovicka teaches away from disabling a microphone.  It would also not be obvious to combine this reference with Kim because it would make the processing in Kim unnecessary (i.e. there would be no need to determine whether an input speech has audio parameters corresponding to output sound when the microphone is disabled while an audio output device is producing sound, particularly because there would be no input speech when the microphone is disabled).
2002/0055844 “An audio processor 101 controls audio input and output channels. Microphone module 103 generates a microphone input signal that is representative of a spoken input from the user. Audio output module 105 generates an audio output signal to an output speaker 107. The audio output signal may be created, for example, by text-to-speech module 108 that synthesizes text representative speech signals. Rather than an output speaker 107, the audio output signal may go to a line out, such as for an earphone or headphone adapter. Audio processor 101 also includes an audio duplexer 109 that is responsive to the current state of the device. The audio duplexer 109 allows half-duplex operation of the audio processor 101 so that the microphone module 103 is disabled when the device is using the audio output module 105, and vice versa”, paragraph 12; “If the text-to-speech module 108 is speaking when the microphone button is pressed, the text-to-speech module 108 is stopped and the automatic speech recognition process 111 starts listening. If the automatic speech recognition process 111 is listening when the text-to-speech module 108 tries to speak, the text-to-speech module 108 requests will be queued and spoken when the automatic speech recognition process 111 stops listening. If the text-to-speech module 108 tries to speak when the output audio is in use by another application, attempts to speak will be made every 15 seconds by the executable for an indefinite period. Each time text is sent to the text-to-speech module 108, the battery power level is checked. If it is below the threshold mentioned above, a message box appears. The text-to-speech module 108 request may be made without the users invoking it, such as an alarm. Therefore, this message box appears only once for a given low power condition. If the user has already been informed of low power conditions after pressing the microphone button, the message won't appear at all. The text-to-speech module 108 entries will remain in the queue until sufficient power is restored”
The prior art teaches performing or disabling natural language processing based on metadata which indicates whether to perform natural language processing on a speech input (or words/tokens corresponding to the speech input).  This reference does not appear to specify where the metadata comes from and this reference also does not specify that the metadata indicates that there is a wakeword present in the speech input and this reference does not appear to specify that the natural language processing is disabled to avoid disruption in response to the wakeword being detected in the audio by the second device.
	2017/0068513 “In some examples, natural language processing module 732 can be configured to receive metadata associated with the speech input. The metadata can indicate whether to perform natural language processing on the speech input (or the sequence of words or tokens corresponding to the speech input). If the metadata indicates that natural language processing is to be performed, then the natural language processing module can receive the sequence of words or tokens from the STT processing module to perform natural language processing. However, if the metadata indicates that natural language process is not to be performed, then the natural language processing module can be disabled and the sequence of words or tokens (e.g., text string) from the STT processing module can be outputted from the digital assistant. In some examples, the metadata can further identify one or more domains corresponding to the user request. Based on the one or more domains, the natural language processor can disable domains in ontology 760 other than the one or more domains. In this way, natural language processing is constrained to the one or more domains in ontology 760. In particular, the structure query (described below) can be generated using the one or more domains and not the other domains in the ontology”, paragraph 232 [supported by provisional application 62/215,608, paragraph 190]; 
	The prior art teaches activating/disabling microphone circuitry based on usage conditions, and where sampling of audio can be performed in response to predetermined conditions (paragraph 333), including where a software event is triggered by an external source (e.g. incoming calls, messages, calendar invitations) (paragraph 322) and where various conditions include movements and whether a screen is turned on/off and whether a virtual assistant session is active and activation of a button (paragraphs 323-336).  This reference also describes triggering a virtual assistant session in response to a spoken trigger (paragraph 28, see paragraph 277 which describes where the spoken trigger is a wakeword Hey Siri).  In this reference, the spoken trigger appears to be entered after determining to sample audio input in response to a predetermined condition (i.e. after enabling audio input reception, such that the disabling of a microphone is at least suggested to not be based on metadata corresponding to detection of a wakeword represented in output audio data)
	2016/0260436 “In this way, device 800 activates the microphone, associated circuitry, and corresponding software processes for sampling audio input for a virtual assistant based on whether the device has detected a particular usage condition. This technique allows device 800 to disable certain electronic circuitry (e.g., microphone circuitry) and/or reduce execution of computer instructions (e.g., an associated processor power consumption) at times when a user is less likely to be providing active, cognitive input to the device--such as when the device is lowered and its display is powered off--thereby reducing overall power consumption by the device. Restated, the technical benefit of battery conservation is achieved through the notion that a user is less likely to provide spoken input while the device is outside certain usage conditions, in some embodiments”, paragraph 278; “In some embodiments, the predetermined condition is that the display screen of the device is on. The device determines whether the display is on, for example, by determining whether its backlight is lit… In some embodiments, the predetermined condition is a movement of the device, such as a lifting of the device into a viewing position (as seen in FIGS. 8A and 8B). Whether device movement constitutes a lifting movement is based on accelerometer readings over time, in some embodiments”, paragraphs 305-307; “In some embodiments, the predetermined condition is that the software event is an event triggered by an external source. Exemplary software events triggered by external sources include incoming calls (e.g., voice- or video-based, cellular or WiFi-based calls), messages (e.g., e-mail, text message SMS, multimedia message, iMessage, so forth) calendar invitations, so forth. Exemplary software events triggered by external sources also include application-based notifications and alerts, such as alerts indicating the availability of newly available information on a web site or service”; 
	The prior art further teaches stopping a first voice recognition when a voice is received and performing voice recognition based on a second voice recognition (paragraph 158), where the first voice recognition can recognize wakewords (paragraph 87) and where the second voice recognition performs command recognition with higher performance (paragraphs 94-95).  This reference similarly does not appear to be directed to disabling recognition based on receiving metadata corresponding to detection of a wakeword represented in output audio data.
2016/0217795 “When the voice is received, the electronic device may perform the voice recognition by the first voice recognition processor 170, stop the voice recognition of the first voice recognition processor 170 based on the operation of the audio processing unit, which processes the audio signal, such as the audio module, the speaker, the audio management unit, etc., and perform the voice recognition by the second voice recognition processor”, paragraph 158; “For example, when a voice input of "Hi Galaxy" is predetermined as a wake-up command for the activation, the controller 210 may activate a particular voice recognition processor if the voice input of "Hi Galaxy" is received from the microphone 400. Thereafter, the controller 210 may perform additional voice recognition by using the activated voice recognition processor, or stop/start the operation of the particular voice recognition processor. The voice may be recognized by the first voice recognition unit 110 of the first voice recognition processor 170 or the second voice recognition unit 220 of the second voice recognition processor”, paragraph 180; 
	The prior art further teaches disabling a processor’s operation based on validating metadata based on a match between a reference hash and a cryptographic hash (hash-based message authentication code) retrieved from a data block.
2016/0196830 “In some embodiments, if decoder 101 receives an audio bitstream generated in accordance with an embodiment of the invention with a cryptographic hash, the decoder is configured to parse and retrieve the cryptographic hash from a data block determined from the bitstream, where said block includes metadata. Validator 102 may use the cryptographic hash to validate the received bitstream and/or associated metadata. For example, if validator 102 finds the metadata to be valid based on a match between a reference cryptographic hash and the cryptographic hash retrieved from the data block, then it may disable operation of processor 103 on the corresponding audio data and cause selection stage 104 to pass through (unchanged) the audio data. Additionally, optionally, or alternatively, other types of cryptographic techniques may be used in place of a method based on a cryptographic hash”, paragraph 139
The following reference describes deactivating enhancement processing in response to determining that a full trigger word is not contained in received data.
2016/0379635 “the trigger phrase detector 38 may be able to deduce that the received data does not contain the full trigger word before this timeout has elapsed and there may be a signal path (not illustrated) by which the trigger phrase detector 38 may communicate this to the control block 44 which may then immediately de-activate the enhancement processing”, paragraph 72; “A method as claimed in claim 1 further comprising: if the data representing the second portion of the trigger phrase is not detected, sending a deactivation command to deactivate the speech processing block such that, if the data representing the second portion of the trigger phrase is detected, the step of maintaining the activation of the speech processing block comprises not sending the deactivation command”, claim 5;
The prior art further teaches stopping voice recognition when a warning is issued, and where a warning is that an activation word is similar to an activation word of another voice recognition device within a predetermined range.
2017/0053650 “the control unit 120 of the voice recognition device 100M may perform a predetermined process so that voice recognition is not activated without being intended by the user. For example, while a warning is issued, the control unit 120 may stop the voice recognition function of the voice recognition device 100M and even if the activation word of the voice recognition device 100M is uttered, the voice recognition may be prevented from functioning.”, paragraph 77; “The output unit 160 outputs a warning notified from the control unit 120 when, for example, the activation word is similar to an activation word of another voice recognition device within a predetermined range”, paragraph 59; 

Upon further search (in response to the initial filing of Application 17/146,995):
2010/0138224 teaches “Upon recognizing the command "Jupiter", the non-disruptive information retrieval interface system 210 momentarily mutes transmissions from the microphone 265 of the communications device 201 to the speaker 295 of the communications device 202, such that the party at communications device 202 does not hear the user speak the command "Jupiter" and a subsequent function and/or keyword. This apparent "muting after the fact" is possible in a typical digital communications device, because the analog speech signal must be encoded into digital form, thus introducing a delay” (paragraph 32).  This reference is directed to muting in response to a user’s command, and not to prevent a system from recognizing a speaker output/echo.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26, 31-34, and 36, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 14 of U.S. Patent No. 10,930,266, hereafter Parent Patent 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application (which are identified below) are rendered obvious by the claims of Parent Patent 1 (which are identified below).

As per Claim 21, Claim 5 of Parent Patent 1 (interpreted as incorporating the limitations of claims 1 and 3 of Parent Patent 1) suggests A computer-implemented method, comprising: receiving audio data; (preamble and first limitation in the body of claim 1 of Parent Patent 1)
causing output of audio in response to the audio data; (third limitation in the body of claim 1 of Parent Patent 1)
receiving metadata corresponding to a communication between a first device and a second device; (2nd limitation in the body of claim 1 of Parent Patent 1; the metadata corresponds to a communication because it is received via a network communication)
using the metadata to generate a first command to alter operation of an audio input component of the first device; (claims 3 and 5 of Parent Patent 1)
and sending the first command to the audio input component to disable wakeword functionality of the first device (Claims 3 and 5 of Parent Patent 1; if audio input is disabled, then logically no audio can be input and therefore no wakeword can be detected).

As per Claim 22, Claim 5 of Parent Patent 1 suggests wherein the audio input component comprises a microphone of the first device and wherein the method further comprises disabling the microphone (Claim 5 of Parent Patent 1, where audio input components are commonly/conventionally microphones).

As per Claim 23, Claim 5 of Parent Patent 1 suggests removing power to the microphone (Claim 5 of Parent Patent 1; where electric devices are commonly disabled by removing power)

As per Claim 24, Claim 5 of Parent Patent 1 suggests wherein the metadata is sent from the second device to the first device (2nd limitation in the body of Claim 1 of Parent Patent 1, where the first device in Claim 1 of Parent Patent 1 is the second device of claims 21 and 24 and the second device in Claim 1 of Parent Patent 1 is the first device of claims 21 and 24).

As per Claim 26, Claim 5 of Parent Patent 1 suggests wherein the first device is physically separated from the second device (2nd limitation in the body of Claim 1 of Parent Patent 1; where the first device being external to a second device suggests that the two devices are physically separated).

	Claim 14 of Parent Patent 1 (interpreted as incorporating the limitations of claims 10 and 12 of Parent Patent 1) suggests claim 31 for the same reasons that Claim 5 of Parent Patent 1 suggests claim 21 (Claims 10, 12, and 14 of Parent Patent 1 are system equivalents of Claims 1, 3, and 5 of Parent Patent 1 and claim 31 is a system equivalent of claim 21).
	Claim 14 of Parent Patent 1 also suggests claims 32-34 and 36 for the same reasons that Claim 5 of Parent Patent 1 suggests claims 22-24 and 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 9/23/2022
/ERIC YEN/Primary Examiner, Art Unit 2658